Opinions of the Colorado Supreme Court are available to the
public and can be accessed through the Judicial Branch’s

homepage at http:/ /www.courts.state.co.us. Opinions are also
posted on the Colorado Bar Association’s homepage at
http:/ /www.cobar.org.

 

ADVANCE SHEET HEADNOTE
June 21, 2022

2022 CO 30

No. 20SC717, McBride v. People—Tail Lamp Violation — Statutory
Construction — Sufficiency of the Evidence.

In this case, the supreme court considers whether there is liability under
section 42-4-206(1), C.R.S. (2021), when a vehicle’s tail lamps emit any white light,
regardless of whether they emit a red light plainly visible from a distance of five
hundred feet to the rear.

The court concludes that section 42-4-206(1) is plain and unambiguous and
imposes liability when a motor vehicle’s tail lamps do not “emit[] a red light
plainly visible from a distance of five hundred feet to the rear.” Nothing in that
section mandates that a vehicle’s tail lamps must emit only red light.

The court further concludes that because the prosecution did not present
substantial and sufficient evidence that would have allowed a reasonable jury to

find that the tail lamps of the car that defendant was driving failed to emit a red
light plainly visible from a distance of five hundred feet to the rear, the evidence
was insufficient to support defendant’s conviction for a tail lamp violation.
Accordingly, the court reverses the judgment of the division below and

remands this case for further proceedings consistent with this opinion.
The Supreme Court of the State of Colorado
2 East 14th Avenue * Denver, Colorado 80203

 

2022 CO 30

 

Supreme Court Case No. 208C717
Certiorari to the Colorado Court of Appeals
Court of Appeals Case No. 17CA2249

 

Petitioner:
Timothy Robert McBride,
V.
Respondent:

The People of the State of Colorado.

 

Judgment Reversed
en banc
June 21, 2022

 

Attorneys for Petitioner:

Megan A. Ring, Public Defender

Jacob B. McMahon, Deputy Public Defender
Denver, Colorado

Attorneys for Respondent:

Philip J. Weiser, Attorney General

John T. Lee, First Assistant Attorney General
Denver, Colorado
JUSTICE GABRIEL delivered the Opinion of the Court, in which JUSTICE

MARQUEZ, JUSTICE HART, JUSTICE SAMOUR, and JUSTICE
BERKENKOTTER joined.

JUSTICE HOOD, joined by CHIEF JUSTICE BOATRIGHT, dissented.
JUSTICE GABRIEL delivered the Opinion of the Court.

q1 We granted certiorari to decide “[w]hether there is liability under section
42-4-20[6](1), C.R.S. (2020), where a vehicle’s tail lamps emit any white light,
regardless of whether they emit a red light plainly visible from a distance of five
hundred feet to the rear.”

{2 We now conclude that section 42-4-206(1), C.R.S. (2021), is plain and
unambiguous and means what it says: there is liability under that section when a
motor vehicle’s tail lamps do not “emit[] a red light plainly visible from a distance
of five hundred feet to the rear.” Nothing in that section mandates that a vehicle’s
tail lamps must “shine only red light,” as the division below concluded. See
People v. McBride, 2020 COA 111, § 13, 490 P.3d 810, 814. And because the
prosecution did not present substantial and sufficient evidence that would have
allowed a reasonable jury to find that the tail lamps of the car that defendant
Timothy McBride was driving failed to emit a red light plainly visible from a
distance of five hundred feet to the rear, we conclude that the evidence was
insufficient to support his conviction for a tail lamp violation.

93 We thus reverse the judgment of the division below and remand this case

for further proceedings consistent with this opinion.
I. Factual and Procedural Background

44 One night, while surveilling an area near a hotel for illegal drug trafficking,
a Mesa County sheriff's deputy in an unmarked patrol car watched a Lincoln
Town Car with two occupants pull into the hotel’s parking lot, park for less than
ten minutes without anyone exiting the vehicle, and drive away. The deputy
relayed this information to the other members of his team, and a second deputy
began following the Lincoln from another unmarked patrol car, looking for a
reason to pull the Lincoln over.

95 As she followed the Lincoln, the second deputy noticed that the car’s tail
lamps were broken and that someone had tried to fix them with red tape but that
the tape had melted, allowing the bulbs to emit “some white light.” The second
deputy also observed the driver of the Lincoln commit what she perceived to be a
second traffic infraction, namely, failing to use a turn signal when exiting a
roundabout. At that point, the second deputy relayed to a third deputy, who was
in a marked patrol car, what she had seen and asked the third deputy to execute a
traffic stop.

46 Upon pulling behind the Lincoln, the third deputy saw that the car’s tail
lamps were damaged and were emitting white light (he did not indicate that he
saw only white light). He then initiated the traffic stop, identified the Lincoln’s

driver as McBride and his passenger as M.S., and proceeded to use dispatch to run
both occupants through law enforcement databases to determine whether they
had any prior criminal history. This database search revealed that McBride had
an outstanding warrant for his arrest, and the deputy arrested him.

47 In the meantime, additional officers and a police dog arrived on the scene,
and the dog alerted to the presence of illegal narcotics in the Lincoln. Officers then
searched the car and found a baggie containing methamphetamine and a handgun
that was pushed between the driver and front passenger seats under a purse. M.S.
also had drug paraphernalia on her person.

qs As a result of the foregoing, the prosecution charged McBride with
(1) possession of a controlled substance, (2)a special offender sentence
enhancement for possessing a firearm during the commission of the first offense,
(3) possession of a weapon by a previous offender (“POWPO”), (4) a tail lamp
violation, and (5) a traffic infraction for failure to signal for a turn.

99 The case proceeded, and McBride filed a motion to suppress all evidence,
police observations, and statements obtained as a result of the traffic stop, arguing,
among other things, that the stop was unlawful because the deputies did not have
a reasonable suspicion that McBride had committed any traffic offenses.
Specifically, as pertinent here, McBride asserted that section 42-4-206(1) requires
that a vehicle’s tail lamps emit a red light plainly visible from a distance of five

hundred feet to the rear. He argued that even if the deputies observed a white
light, it was inconceivable that they did not also observe a red light, and “there is
no statutory prohibition to any white light so long as the red light is visible.”

gio The trial court conducted a hearing on McBride’s motion and then denied
that motion, ruling that the deputies had a reasonable suspicion that McBride had
committed the two traffic offenses. As to the tail lamp violation, the trial court
observed that in People v. Brant, 252 P.3d 459, 463 (Colo. 2011), this court had
stated, “Driving with a broken taillight justifies an investigatory vehicle stop.” In
addition, the trial court reasoned that because the red tape on the Lincoln's tail
lamps was “ragged and pulling away” so that white light could “leak out of the
red area,” it was reasonable for the deputies to have concluded that the tail lamps
would not emit a red light visible from a distance of five hundred feet.

11 The case proceeded to trial, and at trial, both deputies who had driven
behind the Lincoln testified as to the condition of its tail lamps. The second deputy
explained that after she began following the Lincoln, she observed from her
position “immediately behind” that vehicle that its tail lamps were broken and
that someone had tried to fix them by applying red tape that had subsequently
melted. This allowed the deputy to see “some white light emitting from those
bulbs.” The third deputy similarly testified that when he got behind the Lincoln,
he saw that its “tail lights were damaged and they were emitting white light.”

Based on this observation and the information that he had received from the
second deputy, he then initiated the traffic stop. Through the third deputy, the
prosecution also introduced two photos of the Lincoln’s rear bumper and tail
lamps, and the deputy explained that the photos showed the “red tape that was
sort of pasted around the broken tail lights” on both sides of the car.

912 After the conclusion of the prosecution’s case-in-chief, McBride moved for
a judgment of acquittal on all counts, but the trial court denied that motion.

913. The jury subsequently convicted McBride of POWPO and the two traffic
offenses but acquitted him of possession of a controlled substance, which mooted
the special offender sentencing enhancement charge. Thereafter, the trial court
imposed a two-year prison sentence on the POWPO offense and assessed
monetary penalties for the two traffic infractions.

q14 McBride appealed, arguing, among other things, that (1) the evidence at trial
did not support the traffic infractions, (2) the trial court had erred in denying his
suppression motion, and (3) the evidence did not support his POWPO conviction.
The division ultimately agreed that the evidence did not support either the traffic
infraction for failure to signal or the POWPO conviction, but it affirmed the finding
of a tail lamp violation. McBride, 44 1, 8-9, 21, 40, 66-67, 490 P.3d at 812-13, 815,
818, 822.

915 Regarding the tail lamp violation, the division reasoned that to promote

uniformity and apply the statute’s plain language, “‘red’ must mean ‘red’ and only
‘red.’” Id. at § 14, 490 P.3d at 814. In support of this determination, the division
observed that the statute does not say that a tail lamp must shine red along with
any other colors; it says only “red.” Id. Moreover, in the division’s view, the use
of additional colors would detract from the requisite uniformity and the uniform
enforcement of the law. Id.

qi6 The division further noted that section 42-4-206(3) “requires ‘a tail lamp or
a separate lamp’ to illuminate the rear registration plate ‘with a white light.”
McBride, 15, 490 P.3d at 814 (quoting § 42-4-206(3)). This suggested to the
division that tail lamps can include white lights, but only to illuminate the rear
plate. Id.

17. And the division observed that other provisions in the traffic code allow or
require tail lamps in colors other than red. Id. at 416, 490 P.3d at 814. This
indicated to the division that “when the legislature says ‘red’ it means only ‘tred’”;
when it says another color, it means only that color; and “where more than one
color is permitted, the legislature says so.” Id. at { 17, 490 P.3d at 815. To conclude
otherwise and to allow vehicles to emit white light (even if mixed with red) from
their tail lamps “could... lead to confusion and accidents” because “specific
colored lights on a vehicle carry significance” and “[t]his uniformity of lighting
helps drivers ascertain what direction a car is facing and whether it is backing up.”

Id. at § 18, 490 P.3d at 815.
418 The division deemed its interpretation of section 42-4-206(1) to be consistent
with that of the majority of other jurisdictions to have considered similar statutes.
Id. at 4 19, 490 P.3d at 815 (collecting cases). In addition, it believed that its
statutory construction comported with this court’s decision in Brant, 252 P.3d at
463, in which we stated that driving with a broken tail lamp justified an
investigatory stop for a violation of section 42-4-206. McBride, § 20, 490 P.3d at
815.
q19 Proceeding then to apply its statutory construction to the facts before it, the
division concluded that the fact that the Lincoln’s tail lamps “emitted both red and
white light” justified the traffic stop and supported McBride’s conviction of the
tail lamp violation. Id. at {J 21, 41-43, 490 P.3d at 815, 818-19.
920 McBride petitioned this court for a writ of certiorari, and we granted his
petition.

II. Analysis
21 We begin by setting forth our standard of review and the pertinent
principles of statutory construction. We then proceed to address section
42-4-206(1) to determine whether the division below erred in deciding that this
statute requires tail lamps to emit only red light. See McBride, J 13, 490 P.3d at 814.
We conclude that, under section 42-4-206(1)’s plain and unambiguous language,

the division’s construction was incorrect. We end by discussing whether, in light
of our interpretation of section 42-4-206(1), the prosecution presented sufficient
evidence to support McBride’s conviction for a tail lamp violation, and we
conclude that it did not.

A. Standard of Review and Principles of Statutory Construction

922. We review both sufficiency of the evidence claims and issues of statutory
construction de novo. McCoy v. People, 2019 CO 44, 9 § 2,37, 442 P.3d 379, 382, 389.
923 In addition, in construing a statute, we seek to ascertain and give effect to
the General Assembly’s intent. Id. at § 37, 442 P.3d at 389. To do so, we first
consider the statute’s language, assigning its words and phrases their plain and
ordinary meanings. Id. We read these words and phrases in context, and we
construe them according to the rules of grammar and common usage. Id.
Additionally, we “endeavor to effectuate the purpose of the legislative scheme.”
Id. at ¥ 38, 442 P.3d at 389. In doing so, we read the scheme as a whole, giving
consistent, harmonious, and sensible effect to all of its parts, and we avoid
constructions that would render any words or phrases superfluous or lead to
illogical or absurd results. Id. We do not add words to a statute or subtract words
from it. Turbyne v. People, 151 P.3d 563, 567 (Colo. 2007). If the statutory language
is unambiguous, then we look no further. McCoy, § 38, 442 P.3d at 389. If,

however, the statute is ambiguous, then we may consider other aids to statutory

10
construction. Id. A statute is ambiguous when it is reasonably susceptible of
multiple interpretations. Id.

B. Section 42-4-206(1)

{24 Section 42-4-206(1) provides, in pertinent part, “To be operated on a road,
every motor vehicle . .. must be equipped with at least one tail lamp mounted on
the rear, which, when lighted as required in section 42-4-204, [C.R.S. (2021),] emits
a red light plainly visible from a distance of five hundred feet to the rear... .”

925 This statute further provides that vehicles registered in this state and
manufactured after the start of 1958 “must be equipped with at least two tail lamps
mounted on the rear,... which, when lighted as required in section 42-4-204,
comply with this section.” § 42-4-206(1).

426 In our view, the language of section 42-4-206(1) is plain and unambiguous.
It establishes that a traffic infraction occurs if a tail lamp, when lighted, does not
“emit[] a red light plainly visible from a distance of five hundred feet to the rear.”
§ 42-4-206(1). The statute says that “a red light” must be plainly visible. It does
not say that “only” red light must be visible. Nor does it say that a violation occurs
if a tail lamp emits any white light, no matter how small and no matter the distance
at which such white light may be visible. It requires only that a red light be plainly

visible from five hundred feet to the rear. In these circumstances, other states

construing materially identical statutes have concluded that tail lamps need not

11
emit only red light, and they have rejected assertions that their statutes are violated
merely because some white light happened to shine through. See, e.g., Kroft v.
State, 992 N.E.2d 818, 821-22 (Ind. Ct. App. 2013) (concluding that Indiana’s tail
lamp statute, which required the lamp to emit “a red light plainly visible from a
distance of five hundred (500) feet to the rear,” was not violated when white light
shined through a dime-sized hole because the statute contained no requirement
that “only” red light be visible, and therefore an officer did not have reasonable
suspicion to stop the defendant for an alleged tail lamp violation) (quoting Ind.
Code § 9-19-6-4(a) (2021)); Vicknair v. State, 670 S.W.2d 286, 287 (Tex. App. 1983)
(concluding that Texas’s tail lamp statute, which required a tail lamp to emit “a
red light plainly visible from a distance of 1000 feet to the rear,” was not violated
when the tail lamp had a cracked lens and white light shined through the crack
because no evidence established that red light was not plainly visible from the
requisite distance) (quoting Tex. Rev. Civ. Stat. Ann. art. 6701d, § 111 (West 1977)),
aff d, 751 S.W.2d 180 (Tex. Crim. App. 1986).

927 We are persuaded by the plain-language reasoning employed by these
authorities. We must apply our statute as written, and we may not add words to
it. See Turbyne, 151 P.3d at 567. Moreover, when we deem statutory language to
be plain and unambiguous, we do not look to other tools of statutory construction.

See McCoy, § 38, 442 P.3d at 389.

12
928 Accordingly, based on the statutory language, we conclude that the division
below erred in determining that section 42-4-206(1) mandates that a vehicle’s tail
lamps shine only red light.

929 In reaching this conclusion, we are not persuaded by the People’s assertion
that the construction that we adopt today is insufficiently precise. In our view,
section 42-4-206(1)’s requirement of “a red light plainly visible from a distance of
five hundred feet to the rear” is more than adequate to guide both drivers and
police officers.

30 Such a construction also establishes a uniform standard that promotes
public safety. If a vehicle’s tail lamps do not emit a red light plainly visible from
the requisite distance, then the safety concerns that the People posit (e.g.,
preventing another driver from being able to discern the direction in which the
vehicle is facing or whether it is backing up) would be obvious. If, however, a
vehicle’s tail lamps emit a red light plainly visible from five hundred feet, then the
safety concerns that motivated the General Assembly would be satisfied because
the vehicle’s tail lamps would properly communicate to other drivers the direction
in which the vehicle is traveling.

931 Indeed, in our view, it is the People’s construction — requiring that tail lamps
emit “only” red light— that can lead to arbitrary and inconsistent results. Under

the People’s reading of section 42-4-206(1), a police officer could initiate a traffic

13
stop if the officer detects a hairline fracture in a vehicle’s tail lamp that emits the
tiniest sliver of white light. Such an interpretation would serve no purpose other
than to allow traffic stops that have nothing to do with traffic safety. And such
stops would likely disproportionately burden those in lower socioeconomic
classes who might lack the resources to replace tail-lamp covers that have minor
cracks but are otherwise fully serviceable.

932. We likewise are unconvinced by the People’s contentions that other statutes
and the surrounding statutory scheme confirm that section 42-4-206(1) requires
only red light. The People cite sections 42-4-215(1), (2), and (7), C.R.S. (2021),
which, as to other vehicle lights, allow for ranges of colors from red to amber or
from white to amber, and to section 42-12-204, C.R.S. (2021), which allows
street-rod vehicles or custom motor vehicles to use “blue dot tail lights” (ie., red
lamps containing a blue or purple insert that is not more than one inch in
diameter). In our view, however, statutory provisions allowing for ranges of
colored lights in certain circumstances or blue dot tail lights in very specific
circumstances shed no light on the legislature’s intent in requiring tail lamps to
emit a red light plainly visible from a distance of five hundred feet to the rear.
None of the statutes on which the People rely require “only” one color, with no
room for even the slightest defect in a lamp causing the emission of a sliver of

nonconforming light. Moreover, these various statutes are not worded identically

14
to section 42-4-206(1), nor are they in any way inconsistent with it, thus requiring
that we attempt to harmonize the various provisions.

933 Sections 42-4-215(1), (2), and (7) require that the subject lights be “visible”
from a certain distance. Section 42-4-206(1), in contrast, requires that tail lamps
emit “a red light plainly visible” from the applicable distance. Given these
differences in wording, we are unwilling to infer, as the People do, that the
legislature’s decision to word sections 42-4-215(1), (2), and (7) as it did suggests a
particular intent in the drafting of section 42-4-206(1). Additionally, we presume
that the legislature adopted the different limitations set forth in these statutes (e.¢.,
“visible” v. “plainly visible”) intentionally, with tail lamps having to meet a higher
standard of visibility. See Nieto v. Clark’s Mkt, Inc., 2021 CO 48, § 21, 488 P.3d 1140,
1145 (“In interpreting a statute, we aim to give effect to every word and presume
that the legislature did not use language idly.”). Thus, we read section 42-4-206(1)
as turning on whether a red light was “plainly visible” from the requisite distance,
not on an unstated requirement that only red light be plainly visible from that
distance.

924 For similar reasons, we do not agree that the language of section 42-4-206(3)
indicates a legislative intent in section 42-4-206(1) to require that tail lamps emit
only red light. As is the case in the above-described provisions, the language of

section 42-4-206(3) is different from the language in section 42-4-206(1). Section

15
42-4-206(3) requires a white light to render the rear registration plate “clearly
legible” from the requisite distance whereas section 42-4-206(1) requires tail lamps
to emit a red light “plainly visible” from the requisite distance. Given these
language distinctions and the different purposes that these respective statutory
provisions obviously serve, we are unwilling to infer that because section
42-4-206(3) requires that the rear registration plate be illuminated by a white light,
the legislature intended to preclude tail lamps from emitting even a sliver of white
light or to mandate that only red light may be emitted.

925 Finally, we are unpersuaded by the People’s contention that our decision in
Brant is directly on point and resolves this case. Although we said in dicta in Brant
that a broken taillight provided a reasonable basis for a traffic stop, see Brant,
252 P.3d at 462, we did not describe the nature of the broken taillight in that case,
nor did we in any way address the issue now before us.

936 For these reasons, we conclude that the division below erred in deciding
that section 42-4-206(1) “requires tail lamps to shine only red light.” See McBride,
4 13, 490 P.3d at 814. We conclude, instead, that section 42-4-206(1) imposes
liability when a vehicle’s tail lamps do not “emit[] a red light plainly visible from
a distance of five hundred feet to the rear” and that nothing in that section requires

that a vehicle’s tail lamps emit only red light.

16
C. Sufficiency of the Evidence

937 The question thus becomes whether, in light of our construction of section
42-4-206(1), the prosecution presented sufficient evidence to support McBride’s
conviction for a tail lamp violation. We conclude that it did not.

q38 At trial, the prosecution had the burden of establishing a prima facie case of
McBride’s guilt through the introduction of sufficient evidence. See McCoy, § 63,
442 P.3d at 392. We must review the record to determine whether the evidence
presented to the jury was sufficient in both quantity and quality to sustain
McBride’s conviction. See id. In making this determination, “[w]e consider
‘whether the relevant evidence, both direct and circumstantial, when viewed as a
whole and in the light most favorable to the prosecution, is substantial and
sufficient to support a conclusion by a reasonable mind that the defendant is guilty
of the charge beyond a reasonable doubt.” Id. (quoting Clark v. People, 232 P.3d
1287, 1291 (Colo. 2010)). And although we give the prosecution the benefit of
every reasonable inference that may fairly be drawn from the evidence, see Clark,
232 P.3d at 1292, those inferences “must be supported by a ‘logical and convincing

var

connection between the facts established and the conclusion inferred,’” People v.
Donald, 2020 CO 24, § 19, 461 P.3d 4, 7 (quoting People v. Perez, 2016 CO 12, ¥ 25,
367 P.3d 695, 701). A verdict cannot rest on guessing, speculation, conjecture, or a

mere modicum of relevant evidence. Id. at § 19, 461 P.3d at 7-8.

17
939 Here, the prosecution did not present substantial and sufficient evidence
that would have allowed a reasonable jury to find that the Lincoln's tail lamps
failed to emit a red light plainly visible from a distance of five hundred feet to the
rear.

40 As described above, none of the deputies who followed the Lincoln prior to
the traffic stop testified at trial that its tail lamps failed to emit plainly visible red
light. The second deputy testified that “there was some white light emitting from
those bulbs.” The third deputy, in turn, testified that “[t]he tail lights were
damaged and they were emitting white light.” Neither said that the tail lamps
emitted only white light. Nor did either deputy deny that red light was plainly
visible from their vantage points.

{41 In addition, the record makes clear that both deputies followed the Lincoln
at a relatively close distance. Specifically, the second deputy testified that she was
“immediately behind” the Lincoln in her unmarked squad car, including when she
observed the Lincoln’s tail lamps. The third deputy likewise testified that he
observed the tail lamps after he “got behind” the Lincoln. And because neither
deputy denied that red light was plainly visible from their positions, no evidence
supported a reasonable inference that red light was not plainly visible from a

distance of five hundred feet to the rear.

18
442 Finally, the photos of the Lincoln that the prosecution introduced at trial
showed red tape on the tail lamps that had melted in places, but these photos did
not show that only white light was emanating from the tail lamps. Nor did the
photos establish that red light was not plainly visible from those lamps either from
close range or from five hundred feet to the rear.

943. Accordingly, neither the deputies’ testimony nor the photos of the Lincoln
that the prosecution admitted at trial supported a reasonable inference that the
Lincoln failed to emit red light plainly visible from five hundred feet to the rear.
To conclude otherwise would amount to nothing more than speculation, which
cannot support a jury’s verdict. See Donald, { 19, 461 P.3d at 7.

q44 In light of the foregoing, we cannot conclude that the relevant evidence,
both direct and circumstantial, when viewed as a whole and in the light most
favorable to the prosecution, was substantial and sufficient to support a conclusion
by a reasonable jury that McBride was guilty beyond a reasonable doubt of the
charged tail lamp violation. See McCoy, { 63, 442 P.3d at 392.

945 McBride’s conviction of a tail lamp violation must therefore be reversed, and
we need not—and do not—address whether the statute would be violated in a
hypothetical scenario in which an individual might place a kaleidoscopic array of

multicolored lights on the back of a vehicle. Such a scenario might well present a

19
question as to whether a red light was plainly visible from the requisite distance
to the rear, but that question is not before us in this case.

III. Conclusion

746 For these reasons, we conclude that under the plain and unambiguous
language of section 42-4-206(1), there is liability when a motor vehicle’s tail lamps
do not “emit[] a red light plainly visible from a distance of five hundred feet to the
rear.” We further conclude that nothing in that section requires that a vehicle’s
tail lamps emit only red light. And because the prosecution did not present
substantial and sufficient evidence that would have allowed a reasonable jury to
find that the tail lamps of the car that McBride was driving failed to emit a red
light plainly visible from a distance of five hundred feet to the rear, we conclude
that the evidence was insufficient to support his conviction for a tail lamp
violation.

447. Accordingly, we reverse the judgment of the division below and remand
this case for further proceedings consistent with this opinion.

JUSTICE HOOD, joined by CHIEF JUSTICE BOATRIGHT, dissented.

20
JUSTICE HOOD, joined by CHIEF JUSTICE BOATRIGHT, dissenting.

448 The majority concludes that the General Assembly was unambiguous in its
drafting of section 42-4-206(1), C.R.S. (2021). See Maj. op. § 26. Tail lamps must
“emit[] a red light plainly visible from a distance of five hundred feet to the rear.”
§ 42-4-206(1). So, if a red light is plainly visible from that distance, some white
light (maybe even a lot) is fine. See Maj. op. {J 26-33.

449 But the division’s contrary conclusion—essentially “red means red (and
only red)” or perhaps “what part of ‘red’ are you struggling with?” —is also at least
reasonable. See People v. McBride, 2020 COA 111, 4§ 14-20, 490 P.3d 810, 814-15.
(Unanimous opinions by a division of our court of appeals are rarely otherwise.)
Therefore, the plain language of the relevant statute is ambiguous. See McCoy v.
People, 2019 CO 44, § 38, 442 P.3d 379, 389 (“A statute is ambiguous when it is
reasonably susceptible of multiple interpretations.”).

950 Because it is ambiguous, we may consider the broader policy implications
of a “red/ white” holding, never mind an even more multi-hued variation that we
might be called upon to address down the line. See § 2-4-203(1)(e) (“If a statute is
ambiguous, the court ... may consider ... [t]he consequences of a particular
construction.”). The majority encourages us to save the “kaleidoscopic array”

problem for another day, Maj. op. § 45, but it looms large here.
951 After all, nothing in the statutory scheme (after today) would prevent
someone from festooning the back of a vehicle with a rainbow of tail lamps if the
lamps are legally spaced. See §§ 42-4-204(3), -206(1), (2), C.R.S. (2021). If at least
one of those lamps emits a red light that is “plainly visible” at five hundred feet,
under the majority’s interpretation, the vehicle would be in statutory compliance
even if the other lamps emitted, say, purple, blue, green, and yellow lights that
were also plainly visible at that distance. See § 42-4-206(1); Maj. op. 9 26-33.

952. Thus, I agree with the division’s primary reasoning, as outlined by the
majority. See Maj. op. 4 15-19. It boils down to this: The “Uniform Safety Code of
1935” (the name of which speaks volumes about its purpose) is precise as to the
requisite color of various lamps. § 42-4-101, C.R.S. (2021) (emphasis added). That
precision promotes uniformity, which in turn, promotes public safety. And
through a large mass of highly specific regulations, the legislature has effectively
declared public safety paramount in this context. See § 42-4-102, C.R.S. (2021);
People v. Wright, 742 P.2d 316, 320 n.7 (Colo. 1987) (“In Colorado, the legislature
has expressly stated that, as a matter of policy, traffic laws and enforcement
throughout the state should be uniform.”).

953 Like the division, I fear that the majority’s holding invites the use of multiple

colors that could confuse and endanger other drivers and would undermine the
legislature’s stated intent. I would therefore affirm the division’s judgment by
concluding that red means only red.

954 Accordingly, I respectfully dissent.